Citation Nr: 1444083	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation higher than 10 percent for lumbosacral strain with spondylosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge in July 2014.  Transcripts of those proceedings have been associated with the Veteran's claims file.

In July 2014, the Veteran waived the right to initial RO review of evidence received after the January 2013 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2014 videoconference hearing, the Veteran testified that his low back disability has become worse since his February 2012 VA examination.  Medical evidence reveals bilateral lumbar radicular leg pain, treatment with epidural steroid injections and possible need of surgery.  As such, the Board finds that a new examination is warranted.

Also, VA treatment records to January 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from January 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of any additional health care providers who have recently treated him for his service-connected lumbar strain that he wants VA to consider.  After securing any necessary releases, the RO should request any records identified.

2.  Obtain any VA treatment records relating to treatment of the Veteran's lumbar strain dated since January 2013.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

The examiner should describe any additional functional loss pertaining to the service-connected lumbar strain due to pain, weakened movement, excess fatigability, and incoordination and should document all objective evidence of those symptoms.  To the extent possible, any such additional functional loss should be expressed in terms of the degree of additional limitation of motion.

The examiner also should determine whether there are any associated neurological manifestations of the lumbar spine to include radiculopathy in lower extremities and any bowel or bladder manifestations.  If so, the examiner is asked to assess the degree of severity of the identified neurological manifestations.  

A rationale for all opinions should be set forth in the examination report.  

4.  After the above has been completed, readjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILYCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



